10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:19-mj-00557-CWH Document1 Filed 07/30/19 Page 1 of 16

ca

NICHOLAS A. TRUTANICH t

United States Attorney tet
District of Nevada og:g JUL 2d PMU:
Nevada Bar #13644 Ne pots ate qunen
REBECCA CLINTON wide begs al anes
Assistant United States Attorney aw
501 Las Vegas Blvd. South, Suite 1100 -
Las Vegas, Nevada 89101

(702) 388-6336

rebecca.clinton@usdoj.gov

PATRICK MOTT

Trial Attorney

U.S. Department of Justice

Criminal Division, Fraud Section

Patrick.mott@usdoj.gov

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, CaseNo.  2:19-mj-557-CWH
Plaintiff, CRIMINAL COMPLAINT

COUNT I

NADIR MIR, Health Care Fraud,

in violation of 18 U.S.C. § 1347
Defendant.

 

 

 

BEFORE the United States Magistrate Judge, Las Vegas, Nevada, the undersigned
Complainant, being first duly sworn, deposes and states:
AFFIDAVIT
I, ERIN M. BRANTLEY, being duly sworn, state as follows:
I. Background of Affiant
1. I am a Special Agent with the Federal Bureau of Investigation (FBI), and have
been so employed for three years. My current responsibilities include the investigation of white

collar crime, including mail fraud, wire fraud, health care fraud, and money laundering.

 
10

11

12

13

14

15

16

17

18

19.

20

21

22

23

24

 

Case 2:19-mj-00557-CWH Document1 Filed 07/30/19 Page 2 of 16

2. As an FBI Special Agent I have participated in numerous health care fraud
investigations. As a result of my training and experience, I am familiar with the applicable laws
and regulations governing the Medicare health insurance program, and with various types of
schemes to defraud the Medicare program.

3. This affidavit is submitted in support of a criminal complaint alleging that NADIR |
MIR has violated Title 18, United States Code, Section 1347. Because this affidavit is being
submitted for the limited purpose of establishing probable cause in support of a criminal
complaint charging NADIR MIR with health care fraud, I have not included each and every fact
known to me concerning this investigation. I have set forth only the facts that I believe are
necessary to establish probable cause to believe that the defendant committed the offense alleged
in the complaint.

4. This affidavit is based on my personal knowledge, information provided to me by
other law enforcement agents, bank records, documents submitted to the Medicare program, and
interviews with witnesses.

5. As described. in more detail below, there is probable cause to believe that MIR has
knowingly and willfully defrauded the Medicare program by misrepresenting the ownership and
control of Hope Home Health, LLC, and then causing to be submitted claims for reimbursement
of home health services allegedly provided to Medicare beneficiaries, which claims would not
have been paid had Medicare been aware of MIR’s misrepresentations as to the ownership and
control of Hope Home Health, LLC, and fraudulently obtained money from the Medicare

program.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mj-00557-CWH Document1 Filed 07/30/19 Page 3 of 16

II. Facts Supporting Probable Cause

Overview of the Investigation

6. Since no later than 2015, Altamash Mir, the brother of NADIR MIR, has been
paying NADIR MIR and other individuals to act as paper owners of home health agencies
located in Illinois, Indiana, and Nevada that Altamash Mir covertly owns and controls, including
Atlas Home Health Services, Hope Home Health, LLC, Midwest Pearl Home Healthcare Inc.,
United Medical Care, Inc., and State Home Health Agency Ltd. (the “Subject Agencies”). Since
August 2015, NADIR MIR has acted on behalf of Altamash Mir as a paper owner of Hope Home
Health, LLC (“Hope”), a home health agency located in Las Vegas, Nevada. In that capacity,
NADIR MIR has concealed Altamash Mir’s ownership and control of Hope by affirmatively
misrepresenting to Medicare that Hope is still owned and controlled by its prior owner,
Individual A. |

7. According to records maintained by Nevada Secretary of State, Hope is actively
registered as a limited liability company in Nevada and NADIR MIR is identified as the
company’s “manager” and sole officer.

8. The home health agencies that Altamash Mir covertly owns and operates,
including Hope, outsource all “back office” functions, including the submission of claims to
Medicare, to Altamash Mir’s consulting company, Home Health Care Consulting. The home
health agencies make regular payments by check to Home Health Care Consulting USA Inc., a
North Carolina corporation owned by Altamash Mir. The employees of Home Health Care
Consulting who cause the electronic submission of claims to Medicare on behalf of the agencies
that pay Home Health Care Consulting work out of an office in Pakistan.

9. In addition to controlling electronic claims submission and other “back office”

functions handled by Home Health Care Consulting, Altamash Mir controls the bank accounts

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 2:19-mj-00557-CWH Document1 Filed 07/30/19 Page 4 of 16

of the Subject Agencies either indirectly, by directing the paper owners of the agencies to execute
financial transactions on his behalf, or directly, by causing the stamping the signatures of the
authorized signers on the Subject Agencies’ bank accounts on checks. All of the Subject
Agencies, including Hope, make payments to shell companies owned and controlled by
Altamash Mir, including Palmetto GBA, LLC (“Palmetto-NY”), a company incorporated by
Mir in New York that shares the same name as a South Carolina corporation (“Palmetto-SC”)
that holds the contract for processing Medicare claims in several states in the Midwest region,
including Illinois. Altamash Mir is the sole signatory on the bank accounts for Palmetto-NY.
Altamash Mir uses the Medicare funds paid from the Subject Agencies to Palmetto-NY to cover
personal expenses and make payments to Home Health Care Consulting or other home health
agencies controlled by Altamash Mir.

10. ‘By falsely representing to Medicare that Individual A, rather than Altamash Mir,
owns and controls Hope, and then causing Hope to submit claims to Medicare for home health
services, NADIR MIR, along with others, executed a scheme to defraud Medicare. By then
distributing the proceeds of the fraud to Palmetto-NY and other entities owned by Altamash Mir
by check, NADIR MIR further concealed and disguised the nature, the location, the source, the
ownership, or the control of the proceeds of the health care fraud.

11. On January 18, 2019, Muhammad Ateeq, an employee of Home Health Care
Consulting, was arrested in the Northern District of Illinois on health care fraud charges
stemming from his use of false names to purchase several Illinois home health agencies and then

cause the submission of over $16 million in false claims to Medicare for home health services

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mj-00557-CWH Document1 Filed 07/30/19 Page 5 of 16

that were never rendered.1 The false claims submitted on behalf of the agencies acquired by
Ateeq were submitted from the office of Home Health Care Consulting in Pakistan.
Background

12. The United States Department of Health and Human Services (“HHS”) is an
agency of the United States government. HHS’s activities, operations, programs, and obligations
are funded with federal monies. These programs include the Health Insurance for the Aged and
Disabled Program, commonly known as. Medicare. The Medicare program is a federal health
care program providing benefits to persons who are age 65 or older, or disabled. Medicare is
administered by the Centers for Medicare and Medicaid Services (CMS), a federal agency under
HHS. Individuals who receive benefits under Medicare are referred to as Medicare
“beneficiaries.”

13. Medicare is a health care benefit program, as defined by Title 18, United States
Code, Section 24(b) and a Federal health care program as defined by' Title 42, United States
Code, Section 1320a-7b(f).

14. __ Enrolled providers for medical services to Medicare recipients are eligible for
reimbursement for covered medical services. By becoming a participating provider in Medicare,
enrolled providers agree to abide by the rules, regulations, policies and procedures governing
reimbursement, and to keep and allow access to records and information as required by
Medicare. In order to receive Medicare funds, enrolled providers, together with their authorized
agents, employees, and contractors, are required to abide by all the provisions of the Social
Security Act, the regulations promulgated under the Act, and applicable policies, procedures,

rules, and regulations issued by CMS and its authorized agents and contractors.

 

1 See United States v. Muhammad Ateeq, No. 19-cr-52 (N.D. IIL).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mj-00557-CWH Document1 Filed 07/30/19 Page 6 of 16

15. Health care providers are provided with online access to Medicare manuals and
bulletins describing proper billing procedures and billing rules and regulations. Providers are
required to maintain patient records to verify that the services provided match the services
described on the claim form.

16. Upon certification, the medical provider, whether a clinic or an individual, is
assigned a provider identification number for billing purposes (referred to as an NPI). When the
medical provider rendered a service, the provider submits a claim for reimbursement to the
Medicare contractor that includes the NPI assigned to that medical provider.

17. Medicare Part A helps pay for medically necessary home health and hospital care.
Medicare authorizes payment for home health care only if the care was actually provided and
was medically necessary, that is, the services were required because of disease, disability,
infirmity, or impairment. Medicare will not pay for services and treatment that were not actually
provided or for which the patient did not meet the criteria necessary to justify the claimed service
or treatment.

18. Inorder to submit claims to Medicare, home health agencies are required to submit
a CMS Form 855A provider enrollment application in which the agencies are required to identify
individuals or entities who are owners, managing employees, directors or officers of the agencies.
Home health agencies are required to update the CMS Form 855A upon the occurrence of
various events, including changes to their ownership structure or management.

19. In order to receive payment from Medicare through direct deposit to a provider’s
bank account, rather than by paper check, a provider must submit a CMS Form 588 Electronic
Funds Transfer Authorization Agreement (“EFT Agreement”). The EFT Agreement must

specify the financial institution and account into which Medicare reimbursements are to be

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mj-00557-CWH Document1 Filed 07/30/19 Page 7 of 16

deposited and must be signed by an individual who is designated as either an “authorized official”
or “delegated official” on the CMS Form 855A provider enrollment application.

20. Based on my training and experience, Medicare will not pay for claims submitted
by a provider if Medicare knows that the provider has intentionally provided false information
about its ownership or management on provider enrollment applications or other forms
submitted to Medicare, including EFT agreements.

21. Home health agencies generally bill Medicare for services they provide in 60 day
increments. This is known as an “episode of care.”

Home Health Care Consulting

22. According to North Carolina Secretary of State records, Home Health Care
Consulting USA, Inc. (“HHCC-USA”) is a corporation that was formed in North Carolina on
or about October 4, 2013. As of July 30, 2019, North Carolina Secretary of State records showed.
that the sole officer of HHCC-USA is Tasneem Jamal, Altamash Mir’s mother, and that the
registered office for HHCC-USA is 383 S. Swing Road, Greensboro, North Carolina.

23. | When interviewed by agents on or about October 31, 2018, Altamash Mir reported
that he is the owner of HHCC-USA and that HHCC-USA performs medical billing, quality
assurance consulting, medical coding, medical chart reviews, assistance with medical audits, and
reviews of clinical medical records on behalf of client home health agencies.

24. According to PNC bank records, Altamash Mir and Tasneem Jamal are the two
authorized signatories on the bank accounts of HHCC-USA. PNC bank records show that
HHCC-USA received checks from each of the Subject Agencies, including Hope, on a regular
basis.

25. Agents have confirmed through interviews that checks made out to HHCC-USA

from at least two of the Subject Agencies, United Medical Care, Inc. (“United”), and State Home

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mj-00557-CWH Document1 Filed 07/30/19 Page 8 of 16

Health Agency Ltd. (“State”), are stamped with the signatures of the authorized signers on the

bank accounts without the authorization of the purported signers. Specifically, Employee J.N.,
the authorized signer on the account for United Medical Care, Inc., reported to agents that s/he
stopped working for United Medical Care and any other agencies associated with Altamash Mir
in or about October 2018. Bank records show that checks from United Medical Care to HHCC-
USA and the majority of all other United Medical Care checks continued to bear the stamped
signature of Employee J.N. after that time. Additionally, Individual F, a relative of Altamash
Mir, informed agents on or about July 26, 2019 that, at Altamash Mir’s instruction, s/he has
been stamping the signature of the authorized signer for State on State’s checks, without the
consent of the authorized signer, since at least January 2019.

26. From January 2016 through March 2018, Hope made over 50 payments to HHCC-
USA for a total of over $125,000. As discussed further below, since 2018, each of the Subject
Agencies, including Hope has also made payments to Palmetto-NY, a shell company exclusively
controlled by Altamash Mir.

Acquisition of Hope Home Health LLC

27. According to provider enrollment applications maintained by Medicare, Hope
Home Health, LLC is a home health agency located in Las Vegas, Nevada that has been owned
by Individual A and Individual D since January 24, 2005. Individual A signed provider
enrollment applications affirming the ownership of the company and identifying himself/herself
as Hope’s president and authorized official on March 14, 2005, April 10, 2012, and August 9,
2012.

28. According to a stock purchase agreement provided to agents by Individual A, on
or about May 12, 2015, Hope was purchased from Individual A and Individual D by a holding

company called Hope Home Health Services, Inc. for a total of $300,000.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 2:19-mj-00557-CWH Document1 Filed 07/30/19 Page 9 of 16

29. Agents interviewed Individual A and Individual D on or about July 1, 2019.
Individual A reported that s/he sold Hope to a group of three Pakistani individuals that included
Altamash Mir, Individual B, and Individual E, each of whom Individual A was able to identify
by name based on their driver’s license photographs. Individual A further reported that after the
sale was completed, the new owners of Hope designated NADIR MIR as the day-to-day manager
of the company. Individual A and Individual D, who continued working at Hope for
approximately one year after the sale, understood that the new owners of Hope had outsourced
back office functions including billing and quality assurance to individuals living in the Chicago
area.

30. Individual A reported that after the sale of Hope, s/he transferred control of Hope’s
bank account at Wells Fargo to NADIR MIR and Individual B. Bank records provided by Wells
Fargo show that on August 20, 2015, NADIR MIR and Individual B signed signature cards for
Hope ‘bank accounts indicating that each was an “owner with control of the entity.” NADIR
MIR and Individual B were the only authorized signers on the accounts. According to the Wells
Fargo “Business Account Application” accompanying the signature cards, the cards were signed
at the “Charleston Mohawk” Wells Fargo location. The Wells Fargo website indicates that the
“Charleston Mohawk” branch is located at 5410 W. Charleston Blvd., Las Vegas, Nevada. Wells
Fargo records for Hope’s accounts reflect numerous deposits at branches in and around Las
Vegas and numerous withdrawals from ATMs located in and around Las Vegas.

31. Individual A informed agents that after the sale, NADIR MIR and Altamash Mir
told Individual A that they would submit a provider enrollment application to Medicare
disclosing the new owners and managers of Hope. According to records maintained by

Medicare, no updated provider enrollment forms were ever submitted to document the change

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mj-00557-CWH Document 1 Filed 07/30/19 Page 10 of 16

in ownership and control of Hope. Individual A reported that s/he has not had any contact with
any of the buyers of Hope since approximately 2017.

32. Since the sale of Hope by Individual A, Hope has been located at 1401 S. Arville
St., Suite G, Las Vegas, Nevada.

False Statements to Medicare Regarding Ownership of Hope

33. According to documents received from a Medicare contractor who services
Medicare providers in Nevada (“Medicare Contractor”), the Medicare Contractor received an
application from Hope Home Health, LLC, on or about August 7, 2017. The application sought
to change Hope Home Health’s electronic funds transfer enrollment with Medicare. The
application listed the National Provider Number for Hope Home Health as 1790824316. The

application identified US Bank account XXXXXX4979. The application identified NADIR MIR

as the “Contact Person,” described him as the “Manager Operations,” and listed 702-XXX-4673

as his telephone number and “nadirjmir@gmail.com” as his email address. The application
includes a signature that purports to be that of Individual A, whom the application identifies as
the Administrator of Hope Home Health, and is dated August 1, 2017.

34. According to documents received from the Medicare Contractor, on or about
August, 15, 2017, the Medicare Contractor sent an email to “nadirjmir@gmail” and
“hopehomehealth@gmail.com” in which the Medicare Contractor wrote: “Nadir or Remedios,
Please contact Medicare Provider Enrollment at 765-XXX-0234 in regards to your submitted
EFT form to US Bank.”

35. | Employee A, an employee of Hope who regularly communicated with NADIR

MIR in person at Hope and over the phone, confirmed to agents that NADIR MIR uses the email

10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mj-00557-CWH Document1 Filed 07/30/19 Page 11 of 16

address “nadirjmir@gmail.com.”2 Specifically, Employee A reported that as recently as January
2019, NADIR MIR responded by text message to an email that Employee A had sent to
“nadixjmir@gmail.com.” Additionally, Employee A reported that a second employee,
Employee B, requested office supplies from NADIR MIR by sending emails to
“nadirjmir@gmail.com.”

36. | According to documents received from the Medicare Contractor, on or about
August 15, 2017, an employee of the Medicare Contractor received a telephone call from
“Nadir,” who stated that Individual A signed and authorized the change to Hope Home Health’s
electronic funds transfer enrollment with Medicare.

37. According to Individual A, s/he did not sign the August 2017 application.
Specifically, Individual A was shown the August 1, 2017 electronic funds transfer application,
and confirmed that the signature purporting to be that Individual A was not Individual A’s
signature.

38. | According to documents received from the Medicare Contractor, the Medicare
Contractor received an application from Hope Home Health, LLC, on or about September 25,
2017. The application sought to change Hope Home Health’s electronic funds transfer
enrollment with Medicare for a second time. The application listed the National Provider
Number for Hope Home Health as 1790824316. The application identified Bank of America
account XXXXXXXX1722. The application identified NADIR MIR as the “Contact Person,”
described him as the “Manager Operations,” and listed 702-XXX-4673 as his telephone number

and “nadirjmir@gmail.com” as his email address. The application includes a signature that

 

2 Employee A informed agents that s/he was in a romantic relationship with NADIR MIR that ended no later than
January 2019, when NADIR MIR stopped responding to communications from Hope employees,

11

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mj-00557-CWH Document 1 Filed 07/30/19 Page 12 of 16

purports to be that of Individual A, whom the application identifies as the Administrator of Hope |
Home Health, and is dated September 20, 2017.

39. According to documents received from the Medicare Contractor, on or about
September 27, 2017, an employee of the Medicare Contractor sent an email acknowledging
receipt of the EFT agreement to “nadirjmir@gmail.com.”

40. According to documents received from the Medicare Contractor, an employee of
the Medicare Contractor discussed the September 2017 application with a person purporting to
be Individual A on or about October 2, 2017, and that person verified the change to Hope Home
Health’s electronic funds transfer enrollment with Medicare.

41. According to Individual A, s/he did not sign the September 2017 application and
did not speak with the Medicare contractor concerning the application. As with the August 1,
2017 application, when Individual A reviewed the September 20, 2017 application, Individual A
confirmed that the signature purporting to be that Individual A was not Individual A’s signature.

42. According to documents received from the Medicare Contractor, the Medicare
Contractor received an application from Hope Home Health, LLC, on or about May 17, 2019.
The application sought to change Hope Home Health’s electronic funds transfer enrollment with
Medicare for a third time. The application listed the National Provider Number for Hope Home
Health as 1790824316. The application identified JP Morgan Chase account XXXXXX8070.
The application identified NADIR J MIR as the “Contact Person,” described him as the
“Manager Operations,” and listed 702-XXX-4673 as his telephone number and
“hopehha01@gmail.com” as his email address. The application includes a signature that
purports to be that of Individual A, whom the application identifies as the Administrator of Hope

Home Health, and is dated May 13, 2019.

12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mj-00557-CWH Document 1 Filed 07/30/19 Page 13 of 16

43. According to documents received from the Medicare Contractor, on or about June
18, 2019, an employee of the Medicare contractor attempted to contact Individual A and was
told that s/he is “no longer with the company” and that “Nadir is in Chicago.” On or about June
19, 2019, an employee of the Medicare contractor received a telephone call from “Nadir,” who
used 708-XXX-8030, during which the individual self-identified as Nadir “adamantly” stated that
Individual A was the owner of Hope Home Health and that Individual A signed and authorized
the change to Hope Home Health’s electronic funds transfer enrollment with Medicare.

44, According to Individual A, s/he did not sign the May 2019 application. As with
the August 1, 2017 and September 20, 2017 applications, when Individual A reviewed the May
13, 2019 application, Individual A confirmed that the signature purporting to be that Individual
A was not Individual A’s signature.

Submission of Claims to Medicare Following False Statements Regarding Ownership of
Hope and Distribution of Proceeds to Entities Controlled by ‘Altamash Mir

45. Medicare claims data indicates that, from the submission of the August 1, 2017
EFT Agreement falsely identifying Individual A as Hope’s authorized person through the
present, Hope has submitted claims to Medicare that have resulted in approximately $3.8 million
in payments to Hope.

46. According to Medicare claims data, on or about May 25, 2018, Hope submitted a .
claim for a 60-day episode of care purportedly provided to Beneficiary B.D. that began on August
18, 2017 and ended on October 16, 2017, resulting in $6,198.53 in payment to Hope. At the time

the claim was submitted, as a result of NADIR MIR’s false statements, Medicare’s records

13

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 2:19-mj-00557-CWH Document1 Filed 07/30/19 Page 14 of 16

showed that Individual A, rather than Altamash Mir, Indivdiual B, or Individual E, was the
owner of Hope.

47. Based on my training and experience, the ownership and control of a home health
company is material to Medicare’s determination whether to pay claims. Stated another way,
based on my training and experience, Medicare would not have made payment on any claims
submitted by Hope had Medicare known that NADIR MIR was concealing the true ownership
and control of the company. Also based on my training and experience, one incentive for

Altamash Mir to conceal his control of the Subject Companies, including Hope, was to avoid

raising suspicions with Medicare as to the common ownership and control of so many home

health companies by a single individual.

Distribution of Proceeds of Fraud to Entities Controlled by Altamash Mir

48. Since the submission of the August 1, 2017 EFT Agreement falsely identifying
Individual A as Hope’s authorized person, Hope has issued at least three checks bearing the |
signature of NADIR MIR to Palmetto-NY for a total of over $13,000. As stated above, Altamash
Mir exerts exclusive control of Palmetto-NY and uses funds distributed to Palmetto-NY for his
personal use and to fund other entities under his control.

NADIR MIR’s Absence from Hope’s Office Following Altamash Mir’s Departure from the
United States

49. _Asnoted above, on or about January 18, 2019, agents arrested Muhammad Ateeq,

-an HHCC employee who had been operating several home health agencies in the Chicago area

using multiple false names. According to a law enforcement database, two days later, on January.
20, 2019, Altamash Mir boarded a flight to Pakistan that he had reserved earlier that same day.

According to Employee A and the other employees of Hope interviewed by agents, NADIR MIR

14

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-mj-00557-CWH Document1 Filed 07/30/19 Page 15 of 16

abruptly stopped coming to Hope’s office and responding to Hope employees’ phone calls in |
approximately mid-January 2019. Bank records, however, indicate that checks to Hope
employees continued to bear the signature of NADIR MIR.

50. On or about July 1, 2019, law enforcement officers interviewed NADIR MIR in
Las Vegas, Nevada. During that interview, NADIR MIR told law enforcement officers that
Attomey A represented MIR and the interview terminated.

51. On or about July 26, 2019, law enforcement officers interviewed Individual F.
Separately, on July 26, 2019, law enforcement officers interviewed Individual G, the spouse of
Individual F, both of whom are relatives of NADIR MIR. During the interview, Individual F
told law enforcement officers that s/he had a stamp that s/he used at the direction of Altamash
Mir to sign the name of a prior owner of one of the Subject Agencies. During the interview,
Individual F instructed Individual G to provide law enforcement officers with the signature
stamp.

52. Onorabout July 28, 2019, at approximately 6:03 p.m., a law enforcement database
reported that Individual H, the uncle of NADIR MIR and Altamash Mir, purchased a same day
ticket to Istanbul, Turkey scheduled to depart from Chicago, Illinois, at 9:40 p.m. According to
Individual F, Individual H helped manage Hope and one other agency located in Las Vegas,
Nevada for Altamash Mir.

53. On or about July 29, 2019, at approximately 4:12 p.m. Central Standard Time, a
law enforcement database reported that NADIR MIR purchased a round-trip ticket to Kuala
Lampur, Malaysia on July 29, 2019, scheduled to depart on July 30, 2019, from Los Angeles,
California, at 1:25 a.m.

//

15

 
10

11

12

13

14

15

16

17

18
19
20
21
22
23

24

 

Case 2:19-mj-00557-CWH Document 1 Filed 07/30/19 Page 16 of 16

Il. Conclusion

54. Based on the above information, I respectfully submit that there is probable cause
to believe that beginning no later than August 2017 and continuing through at least January 2019,
NADIR MIR knowingly and willfully participated in a scheme to defraud health care benefit
programs, including Medicare, and to obtain, by means of false and fraudulent representations,
money under the control of those programs in connection with the delivery of or payment for
health care services, and in execution of the scheme, on May 25, 2018, did knowingly cause to
be submitted a false claim, specifically, a claim that certain home health services were provided
to Beneficiary B.D. from August 18, 2017 through October 16, 2017, when defendant knew that
he had concealed the true ownership and control of Hope through his intentional

misrepresentations, in violation of Title 18, United States Code, Section 1347.

Js /
ERIN M. BRANTLEY
Special Agent, Federal Bureau of Investigation

This Complaint was subscribed, sworn, and attested
to me telephonically pursuant to
Federal Rule of Criminal Procedure 4.1(b)(2)(A) on this

ty .
39" “day of July, 2019 at_ll_ : 44 p.n(/a.m.)

C wf

HONORABLE
United States Magistrate Judge

 

C.W. HOFFMAN, JR.
U.S. MAGISTRATE JUDGE -

16

 
